Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 01/14/2022, which has been entered and made of record.  Claims 1, 8, 10 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-10 are pending in the application. 

Response to Arguments
Applicant’s arguments on 01/14/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 1, applicant added “before the communication unit receives the video content generated following the change, generate an auxiliary pattern”. The new feature is not described in the applicant’s specification. The closest examiner can find is Page 18, lines 6- page 20 lines 8 of specification. Applicant discloses “even if the change in the video content VD (t0) does not follow the movement of the direction of the user's face in real time, the display position of the auxiliary pattern L1 (t1) follows the movement of the direction of the user's face in real time.“ Examiner understand this suggests it is obvious the auxiliary pattern maybe generate before the communication unit receives the video content generated following the change. However, the case is 
Examiner thus relies on Buhler, H., Misztal, S., Schild, J.: (Reducing VR sickness through peripheral visual effects. In: IEEE Conference on Virtual Reality and 3D User Interfaces (VR), Reutlingen, pp. 517–519 (2018)) to teach “matches the actual motion of the user in real space.”, accordingly. 
Claim 8 and 10 recited similar new matter as claim 1. Please see claim 1 for detailed analysis.  
Dependent claims are also rejected because of their respective dependencies.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US Pub 2016/0131908 A1) in view of Kawamoto et al. (US Pub 2017/0278262 A1) and Buhler, H., Misztal, S., Schild, J.: (Reducing VR sickness through peripheral visual effects. In: IEEE Conference on Virtual Reality and 3D User Interfaces (VR), Reutlingen, pp. 517–519 (2018)).


As to claim 1, Fateh discloses a video display control apparatus that receives a video content (Fig. 6B, Fig.9, ¶0074, “the application (e.g., video, gaming, text, document, map)” ¶0092, “the animation of the digital content can be triggered and/or controlled by the user.” ¶0094, “pre-existing content (e.g., web pages, text messages, games, maps, videos, pictures)” ¶0107, “etermine where a user is likely to look (e.g., a particular location on the display when playing a video game) at a certain time.” ¶0114 for network.) and displays the received video content on a head mount display attached to the user (Fateh, abstract, HMD), comprising: 
a detection unit configured to detect a change in a direction of one of face and line of sight related to the control operation of the user (Fateh, ¶0050, “The HMD can also include a tracking system that can accurately measure the focal point of the user's eyes. The tracking system may include one or more sensors configured to measure the speed and direction of the user's head and eye movement. The sensor(s) could include, for example, motion/movement sensors (e.g., accelerometers) and/or optical sensors (e.g., infrared sensors).”); and 
a first display control unit configured to generate an auxiliary pattern in which at least one of a display position and a display form changes so as to follow the change in the direction of the one of the face and the line of sight related to the control operation of the user detected by the detection unit (¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480. For example, if the HMD determines the focal point 1480 is located in Zone 1, the HMD may generate and display a series of visual stabilizers (e.g., frame, clouds, trees). Alternatively, if the HMD determines the focal point 1480 is located in Zone 2, the HMD may generate and display another series of visual stabilizers (e.g., frame and clouds only) that differs from the original series of visual stabilizers. Various properties of the visual stabilizers (e.g., brightness, contrast, size) can be modified based on which viewing field includes the focal point 1480.” Visual stabilizers are auxiliary patterns.), 
configured to superimpose the auxiliary pattern on an already received video content, and configured to display the already-received video content with the auxiliary pattern on the head mount display (Fateh, ¶0094, “The visual presentation system 600 can include a plurality of visual stabilizers that are added to the digital content presented to each eye of the user. The visual stabilizers provide visual cues that help the user merge or “lock” the images together.” The video on screen is inherently “already-received”.).
Fateh does not explicitly discloses a video content generated by a control target device.
Fateh does not explicitly discloses “a communication unit configured to transmit the change in a direction of one of face and line of sight related to the control operation of the user to the control target device, and configured to receive a video content generated by the control target device following the change.” and “before the communication unit receives the video content generated following the change, generate an auxiliary pattern”

Kawamoto teaches video content generated by a control target device in accordance(Kawamoto, Fig. 1, ¶0005, “a moving object control device composed of a moving object equipped with an image capturing device and a wearable PC for remotely controlling the moving object through an operator's operation is developed”).
Kawamoto also teaches “a communication unit configured to transmit the change in a direction of one of face and line of sight related to the control operation of the user to the control target device, and configured to receive a video content generated by the control target device following the change.” (Kawamoto, ¶0060, ¶0091, “the communication units 813 and 834 transmit wirelessly results detected by the sensor units 811 and 832, respectively,” ¶0099, “The image processing device 1040 is composed of a cloud computer, in one example. The image processing device 1040 receives the quaternion qh indicating a posture angle of the user's head from the head motion tracking device 1010 via the communication unit 1041, and receives information on an image captured by the omnidirectional camera 1031 and the quaternion qc indicating the posture angle of the omnidirectional camera 1031 from the image capturing device 1030. Then, the image rendering processor 1042 renders the image obtained by clipping the display angle of view corresponding to the information on the user's head posture from the omnidirectional image and transmits it to the display device 1020 via the communication unit 1041.” ¶0100, “The display device 1020 displays the image information, which is received from the image processing device 1040 via the communication unit 1021, on the display unit 1023.”).
Fateh and Kawamoto are considered to be analogous art because all pertain to head mounted display. It would have been obvious before the effective filing date of the claimed invention to have modified Fateh with the features of “video content generated by a control target device in accordance(Kawamoto, ¶0033).
The combination of Fateh and Kawamoto does not explicitly disclose “before the communication unit receives the video content generated following the change, generate an auxiliary pattern”. However, Kawamoto acknowledges that “a transmission delay in the communication unit may become a problem” (Kawamoto, ¶0100). “If an Kawamoto, ¶0102). 
Buhler addresses the virtual reality sickness issue and teaches “before the communication unit receives the video content generated following the change, generate an auxiliary pattern” (Buhler, Page 517, 3.2 Dot effect, “Relative to the user, the dots appear to be moving at velocity v and the environment appears to move at velocity −v. As a result, motion of the environment and motion of the dots in the peripheral vision cancels each other out to zero optical flow in peripheral vision, which then matches the actual motion of the user in real space.”).
The dot effect is added artificial motion in our peripheral vision to matches the actual motion of the user in real space. Thus the dot effect is superimposed on an already received video content. Such dot effect is obvious generated “before the communication unit receives the video content generated following the change” or it wont match the actual motion of the user in real space due to delay disclosed by Kawamoto. 
Fateh, Kawamoto and Buhler are considered to be analogous art because all pertain to head mounted display. It would have been obvious before the effective filing date of the claimed invention to have modified Fateh with the features of “before the communication unit receives the video content generated following the change, generate an auxiliary pattern” as taught by Buhler. The suggestion/motivation would Buhler, Page 517, 3.2 dot effect).

As to claim 2, claim 1 is incorporated and the combination of Fateh, Kawamoto and Buhler discloses the first display control unit is configured to change at least one of a display color and a display density as the display form of the auxiliary pattern (Fateh, ¶0049, “Various properties of the visual stabilizers (e.g., brightness, contrast, size) can be modified based on which viewing field includes the focal point 1480.” ¶0095, “Visual stabilizers that are easily visible (e.g., larger geometric shapes, thicker frames, brighter coloration) are often preferred because the user is able to more readily recognize and merge the visual stabilizers.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast.”).

As to claim 3, claim 1 is incorporated and the combination of Fateh, Kawamoto and Buhler discloses the first display control unit is configured to generate the auxiliary pattern including at least one of horizontal, vertical, diagonal, and curved line patterns on a display screen of the head mount display, and is configured to change at least one of the display position and the display form of the auxiliary pattern so as to follow the (Fateh, ¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast. For example, the visual stabilizers may typically be a circle, an ellipse, a triangle, any other quadrilateral, a line (or combination of lines), etc.” Fig. 6A-6C, ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”)

As to claim 4, claim 3 is incorporated and the combination of Fateh, Kawamoto and Buhler discloses the first display control unit is configured to change at least one of a display color and a display density as the display form of the auxiliary pattern (Fateh, ¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast. For example, the visual stabilizers may typically be a circle, an ellipse, a triangle, any other quadrilateral, a line (or combination of lines), etc.” Fig. 6A-6C, ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”).

As to claim 5, claim 1 is incorporated and the combination of Fateh, Kawamoto and Buhler discloses the first display control unit generates a pattern image including a circle, an ellipse, a square, or a character as the auxiliary pattern, and changes at least one of the display position and the display form of the generated auxiliary pattern so as to follow the change in the direction of the one of the face and the line of sight related to the control operation of the user (Fateh, ¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast. For example, the visual stabilizers may typically be a circle, an ellipse, a triangle, any other quadrilateral, a line (or combination of lines), etc.” Fig. 6A-6C, ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”).

As to claim 6, claim 5 is incorporated and the combination of Fateh, Kawamoto and Buhler discloses the first display control unit is configured to change at least one of a display color and a display density as the display form of the auxiliary pattern (Fateh, ¶0049, “Visual stabilizers embedded within the digital content can also be modified based on which viewing field includes the focal point 1480.” ¶0099, “Various properties of the visual stabilizers may change based on the characteristics of the viewing experience. These properties include, but are not limited to, size, number, shape, position, color, brightness, and contrast. For example, the visual stabilizers may typically be a circle, an ellipse, a triangle, any other quadrilateral, a line (or combination of lines), etc.” Fig. 6A-6C, ¶0100, “the visual stabilizers may be related and could vary based on the content type, application, mode (e.g., 2D or 3D), local environment, user movement, position/orientation of the user's head, position of the user's eyes, etc”).

As to claim 7, claim 1 is incorporated and the combination of Fateh, Kawamoto and Buhler discloses comprising a second display control unit configured to, based on a detection result of operating status of at least one of the video display control apparatus and the head mount display, further change the auxiliary pattern generated by the first display control unit in a change pattern different from a change of the display form following the change in the direction of the one of the face and the line of sight related to the control operation of the user (Fateh, ¶0049, “if the HMD determines the focal point 1480 is located in Zone 2, the HMD may generate and display another series of visual stabilizers (e.g., frame and clouds only) that differs from the original series of visual stabilizers. Various properties of the visual stabilizers (e.g., brightness, contrast, size) can be modified based on which viewing field includes the focal point 1480.” ¶0094, “if the digital content presented to each of the user's eyes is similar or identical, fewer visual stabilizers are used because the digital content can be more easily merged together by the user. For example, the visual stabilizers may be a first outer frame 630 and a first inner focal point 632 presented in one image, and a second outer frame 634 and a second inner focal point 636 presented in another image.” ¶0099, “the viewing characteristics that prompt the change could include the current size of the overlap shown to the user, whether the digital content is augmented or virtual reality content, the type of digital content (e.g., movies, video games), the type of optics used in the HMD, the age of the user (e.g., older users may require additional visual stabilizers), whether the user has any known eye problems, whether the user requires corrective glasses or contact lenses, the time of day (e.g., fatigue increases later in the day), ambient light levels (e.g., brighter visual stabilizers in outdoor viewing environments), etc.” ¶0099, “after receiving a user input (e.g., user interacts with the HMD and specifies that she is experiencing eye fatigue)” Those stabilizers that are not related to the line of sight could be provided by a second display control.)

As to claim 8, the combination of Fateh, Kawamoto and Buhler discloses a video display control method executed by a video display control apparatus that receives a (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of Fateh, Kawamoto and Buhler discloses based on a detection result of operating status of at least one of the video display control apparatus and the head mount display, further changing the auxiliary pattern generated in the generating the auxiliary pattern, in a change pattern different from a change of the display form following the change in the direction of the (See claim 7 for detailed analysis.).

As to claim 10, the combination of Fateh, Kawamoto and Buhler discloses a non-transitory computer readable medium storing a program that causes a hardware processor of a video display control apparatus that receives a video content generated by a control target device in accordance with a control operation of a user via a network and displays the received video content on a head mount display attached to the user, to: detect a change in a direction of one of face and line of sight related to the control operation of the user; transmit the change in a direction of one of face and line of sight related to the control operation of the user to the control target device, and receive a video content generated by the control target device following the change; before receiving the video content generated following the change, generate an auxiliary pattern in which at least one of a display position and a display form changes so as to follow the detected change in the direction of the one of the face and the line of sight related to the control operation of the user; superimpose the auxiliary pattern on [[the]] an already-received video content; and display the already-received video content with the auxiliary pattern on the head mount display (See claim 1 for detailed analysis.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YU CHEN/
Primary Examiner, Art Unit 2613